UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1103


ERIC M. MCMILLIAN,

                Plaintiff - Appellant,

          v.

OFFICER E. W. GILYARDI, Raleigh Police Department,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-cv-00162-FL)


Submitted:   April 25, 2013                      Decided: April 29, 2013


Before AGEE and      WYNN,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eric M. McMillian, Appellant Pro Se.       Hunt Kang Choi,           CITY
ATTORNEY’S OFFICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eric M. McMillian seeks to appeal the district court’s

order dismissing his 42 U.S.C. § 1983 (2006) civil rights action

for failure to state a claim.       We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).               “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on   November   28,   2012.   The   notice   of   appeal   was   filed   on

January 14, 2013.       Because McMillian failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                 DISMISSED




                                    2